 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

$
i
i!
i
1

  

 

ween -X t co pet ee
BARBARA COLON, : 1 fe sy 22 | (7
, Plaintiff, : ORDER ”
COMMISSIONER OF SOCIAL SECURITY, 19 CV 7778 (VB)
Defendant. :
wane nnn -X

 

On August 20, 2019, plaintiff Barbara Colon commenced the instant action by filing a
complaint against defendant Commissioner of Social Security. (Doc. #1).

By Order dated August 21, 2019, the Court referred this case to Magistrate Judge Judith
C. McCarthy for a report and recommendation. (Doc. #6).

On November 18, 2019, defense counsel filed a notice of appearance. (Doc. #9).

By Order dated November 19, 2019, the Court directed the parties to notify the Court by
December 17, 2019, whether they are willing to consent to conducting all further proceedings
before the assigned magistrate judge. (Doc. #10).

The parties have failed to comply with the Court’s November 19 Order. The parties are
reminded that court orders are not mere suggestions,

Accordingly, the Court sua sponte extends to January 6, 2020, the parties’ time to comply
with the November 19 Order. (See Doc. #10).

Dated: December 23, 2019
White Plains, NY
SO @RDERED:

a

Vincent L. Briccetti
United States District Judge

 
